Citation Nr: 1032307	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-29 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from March 1984 to December 
1987.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2006 rating decision in which the RO denied service 
connection for PTSD.  In November 2007, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in August 2008, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2008.

The Board notes that the RO adjudicated the matter on a appeal 
solely as a claim for service connection for PTSD.  However, as 
reflected on the title page, consistent with recent case law, the 
Board considers the appeal as encompassing not just PTSD, but 
other diagnosed psychiatric disorders reflected in the record-to 
include adjustment disorder with anxious mood, bipolar disorder 
and  depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Thus, consistent with Clemons, and the current record, the Board 
has recharacterized the claim on appeal as reflected on the title 
page.  

For the reasons expressed below, the expanded claim on appeal is 
being remanded to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran when further 
action, on her part, is required.

As a final preliminary matter, the Board notes that, in an August 
2006 written statement the Veteran raised the issue of 
entitlement to a nonservice connected pension.  It does not 
appear that this claim has yet been addressed by the RO.  As 
such, this matter is not properly before the Board, and is thus 
referred to the RO for appropriate action. 




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

To avoid any prejudice to the Veteran, RO consideration of the 
expanded claim, in the first instance is warranted.  See e.g., 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The Board also 
finds that further development of the claim is warranted.  

Service connection may be granted for a disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, it appears that the RO has conceded the occurrence 
of the Veteran's claimed in-service stressor of her child 
sustaining trauma to her head as the result of abuse.  See August 
2008 SOC.  Also, the Veteran's service records indicate that the 
Veteran's claimed stressful event occurred during her period of 
service.
 
Service treatment records indicate that, in May 1987, the Veteran 
was treated for not being able to sleep for several nights 
following an injury to her daughter by a baby-sitter's husband, 
which had left her daughter hospitalized with possible brain 
damage.  

The Veteran's service personnel records indicate that she sought, 
and received, a hardship discharge due to extreme family problems 
involving her responsibilities as a single parent and also 
medical problems with her youngest child.  A memorandum from a 
Social Service Representative recommending the Veteran for such 
discharge, dated in October 1987, indicates that the Veteran 
continued to have problems concerning the care and supervision of 
her children, that in May 1987 the Veteran's baby was severely 
hurt in the care a of a Family Child Care provider's home by the 
provider's husband, and that the infant suffered a skull fracture 
and spent several months in the hospital.  The memorandum also 
indicates that the Veteran was under tremendous stress because 
she was being forced to place her children within another Family 
Child Care provider's home, that she was concerned about her 
infant's safety because of the past injuries sustained in a care-
giver's home, and that the infant was facing additional surgery 
in the near future to remove a tube from her head.  

As the occurrence of in-service stressful event claimed by the 
Veteran is established, essentially, the only remaining question 
is whether the Veteran has PTSD or other psychiatric disability 
as a result of such stressful event.

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must be 
rendered in accordance with the diagnostic criteria for the 
condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA 
has adopted the nomenclature of the DSM-IV) (2009)).  

VA treatment records from July 2007 to February 2008 reflect 
consistent diagnoses of PTSD and treatment for symptoms related 
to the Veteran's in-service stressor of her daughter's injury.  
In a September 2008 letter, the Veteran's treating VA 
psychologist since July 2007 indicated that the Veteran had a 
diagnosis of PTSD, and that such PTSD was related to the 
traumatic memory of her daughter's extensive physical abuse by a 
babysitter when her daughter was three months old.  Such VA 
psychologist also stated that she and the Veteran had been 
working on issues surrounding such traumatic memory, including 
the intrusive memories and psychological distress associated with 
this trauma, via exposure and desensitization procedures.  

Despite the September 2008 letter from the Veteran's treating 
psychologist, however, the record includes no clear explanation 
of how the DSM-IV criteria for PTSD are met in this case.  Also, 
a November 2006 VA psychology consult note indicates that the 
Veteran denied any and all symptoms of PTSD, and explicitly 
denied having any reactivity to the memories of her daughter's 
earlier abuse.  The Board also notes that the diagnoses of PTSD 
of record have, at times, been noted to be the result of 
stressful events not related to service.  November and December 
2006 VA psychology consult notes indicate that, although the 
Veteran was diagnosed as having PTSD, such PTSD was related to 
memories of childhood trauma and sexual abuse, with no mention of 
the in-service incident involving abuse and injury of her 
daughter.  

The Board points out that  an essential criterion for service 
connection for PTSD is a link between the Veteran's PTSD and the 
verified in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
record also includes no medical opinion addressing the 
relationship, if any, between any of the Veteran's other 
diagnosed psychiatric disorders-to include adjustment disorder 
with anxious mood, bipolar disorder and  depression-and the 
verified in-service stressor.  

Under these circumstances, the Board finds that the record does 
not include sufficient medical evidence to decide the claim, and 
that further examination and opinion-based on full consideration 
of the Veteran's documented medical history and assertions-is 
needed.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.150 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, the RO should arrange for the Veteran to under VA 
examination, by a psychiatrist or psychologist, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
to the scheduled examination, without good cause, may result in 
denial of the claim for service connection for an acquired 
psychiatric disorder, to include PTSD (as the original claim will 
be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to her by 
the pertinent VA medical facility.

Prior to arranging for further examination, the RO should obtain 
and associate with the claims file all outstanding VA records.  
The record reflects that the Veteran has been receiving treatment 
for her claimed psychiatric disability from the VA Medical Center 
(VAMC) in Gainesville, Florida; the records of such treatment may 
be pertinent to the claim on appeal.  The Board notes that the 
claims file currently includes outpatient treatment records from 
the VAMC in Gainesville dated from April 2006 to July 17, 2008.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain any records of mental health treatment from 
the VAMC in Gainesville since July 17, 2008, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim on appeal.  The RO's 
letter to the Veteran should explain that she has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the expanded 
claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Gainesville 
VAMC all outstanding pertinent records of 
mental health evaluation and/or treatment of 
(dated from July 17, 2008 to the present).  The 
RO must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting records 
from Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should send to the Veteran and her 
representative a letter requesting that the 
Veteran provide sufficient information, and if 
necessary, authorization to enable it to obtain 
any additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that she has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  After all records and/or responses received 
from each contacted entity have been associated 
with the claims file, the RO should arrange for 
the Veteran to undergo VA examination, by a 
psychiatrist or psychologist, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, must 
be made available to the individual 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
psychiatric history and assertions.  All 
tests and studies, to include psychological 
testing, if deemed warranted, should be 
accomplished, and all clinical findings should 
be reported in detail.  

In determining whether the diagnostic criteria 
for PTSD are met, the examiner is instructed 
that only a specifically corroborated in-
service stressor-here, Veteran's child 
sustaining head trauma as the result of abuse 
by a babysitter during the here service-may be 
relied upon.  If a diagnosis of PTSD is deemed 
appropriate, the examiner must explain how the 
DSM-IV criteria for PTSD are met, and comment 
upon the link between the current 
symptomatology and the verified stressor.  

If any psychiatric disability recognized by the 
DSM-IV other than PTSD is diagnosed-to include 
adjustment disorder with anxious mood, bipolar 
disorder and  depression-with respect to each 
such disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent or 
greater probability) that such disability is 
medically related to service, to particularly 
include the Veteran's verified  in-service 
stressor of  her child sustaining head trauma 
as the result of abuse by a babysitter .  


The examiner should set forth all examination 
findings, along with complete rationale for the 
conclusions reached, in a printed (typewritten) 
report.  

4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
examination(s) sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After completing the requested actions, and 
any additional notification and/or development 
deemed warranted, the RO should adjudicate the 
expanded claim on appeal in light of all 
pertinent evidence and legal authority. 

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran and 
her representative an appropriate supplemental 
SOC that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response before the 
claims file is returned to the Board for 
further appellate consideration.



The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 
Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).



